Olivee, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into by and between the respective parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, is as follows:
Mechanism Securing Screws_BFB-16 (#85)--@ U. S. $17.741 All prices net
Holding Screws_ BFM-55 (#55)-_@ U. S. 19.16r packed
Mechanism Holding Screws_BFB-21 (#89)_.@ U. S. 5.17.1 per 1,000
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation thereof.
It is further agreed that this case may be submitted on the foregoing stipulation.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended by the Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
Mechanism Securing Screws_BFB-16 (#85)_@ U. S. $17.74] All prices net
Holding Screws_ BFM-55 (#55)U. S. 19.16i packed
Mechanism Holding Screws_BFB-21 (#89)_.@ U. S. 5.17.1 per 1,000
Judgment will be rendered accordingly.